The president pronounced the Court’s opinion, “ that the said judgment is erroneous; 1st. Because the security in a bond for the prosecution of an injunction, is not liable for the costs and damages which may accrue on an appeal to a Superior Court ; 2dly. Because the defendant, neither in his declaration, nor in his assignment of breaches of the condition of the bond, demanded such costs and damages ; and. 3dly. Because no such damages on the affirmance of a decree *232in Chancery, were allowed at law, at the time of executing the said bond.'*
Judgment reversed, and new trial directed, “ on which trial the jury is to be instructed according to this opinion.”

 Sec Rev. Code, vol. 2.